MEMORANDUM OPINION
                                           No. 04-12-00013-CV

                                      IN RE R. Wayne JOHNSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 8, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 9, 2012, relator filed a petition for writ of mandamus.                 The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 12,810, styled R. Wayne Johnson v. Elroy Garcia and James Allison, in
the 216th Judicial District Court, Gillespie County, Texas, the Honorable N. Keith Williams presiding.